Citation Nr: 0639009	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  04-25 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for head injury residuals, 
to include a seizure disorder.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a December 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).  

Procedural history

The veteran served on active duty in the United States Army 
from July 1967 to April 1971.  Service in Vietnam is 
indicated by the evidence of record.

In June 2003, the veteran filed a claim of entitlement to 
service connection for head injury residuals.  This claim was 
denied in the above-mentioned December 2003 rating decision.  
The veteran appealed the denial of service connection of head 
injury residuals to the Board and requested de novo review of 
his claim by a Decision Review Officer (DRO).  The DRO issued 
a statement of the case (SOC) in May 2004 that continued the 
previous denial of the claim.  The veteran's appeal was 
perfected with the timely submission of his substantive 
appeal (VA Form 9) in June 2004.

The veteran testified before the undersigned Veterans Law 
Judge in regards to the above issue at a personal hearing, 
held by means of video teleconferencing, in January 2006.  
The transcript of the hearing is associated with the 
veteran's VA claims folder.

This matter was previously before the Board in March 2006, 
when it was remanded for evidentiary development.  The Board 
is satisfied that such development has been accomplished, so 
that the Board may now proceed with its appellate review of 
the veteran's claim.




FINDING OF FACT

The competent medical evidence of record does not support a 
finding that head injury residuals, to include a seizure 
disorder, currently exist, aside from a previously service-
connected scar.


CONCLUSION OF LAW

Head injury residuals, to include a seizure disorder, were 
not incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran in essence seeks entitlement to service 
connection for a seizure disorder, which eh contends had its 
inception when he was hit in the head with a fan blade in 
service.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then will then 
render a decision on the issue of entitlement to service 
connection for head injury residuals, to include a seizure 
disorder.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was advised as to the evidentiary 
requirements of his service connection claim in a letter from 
the RO dated June 23, 2003.  That letter specifically 
indicated that in order to support his claim for service 
connection, the veteran needed evidence of: "a relationship 
between your current disability and an injury, disease or 
event in military service."

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced June 
2003 letter along with a February 19, 2004 letter from the RO 
and an April 2006 letter from the VA Appeals Management 
Center (AMC) [issued subsequent to the Board's March 2006 
remand].  

The veteran was advised in all three VCAA letters that VA is 
responsible for obtaining relevant records from any Federal 
agency, including service records, records from the Social 
Security Administration and VA treatment records.  With 
respect to private treatment records, the letters included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, and asked that the veteran to complete 
this release so that VA could obtain these records on his 
behalf.  The June 2003 letter specifically indicated that 
records from Dr. M.A.R. had been received.  The letters 
further emphasized: "You must give us enough information 
about these records so that we can request them from the 
person or agency that has them.  If the holder of the records 
declines to give us the records or asks for a fee to provide 
them, we'll notify you of the problem.  It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency" [Emphasis in orginals].  The veteran was also 
advised in the April 2006 letter that a VA examination would 
be scheduled to make a decision on his claim [such was 
accomplished in April 2006].

Finally, the Board notes that the April 2006 letter requested 
of the veteran: "If there is any other evidence or 
information that you think will support your appeal, please 
let us know.  If you have any evidence in your possession 
that pertains to your appeal, which is not already of record 
with the VA, please send it to us" [Emphasis in original].  
This request complies with the "give us everything you've 
got" requirements of 38 C.F.R. § 3.159(b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO. 

The veteran was not initially provided notice of the VCAA 
prior to the initial adjudication of his claim, which was by 
rating decision in December 2003.  The Board is of course 
aware of the Court's decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, the veteran 
was provided with VCAA notice through the February 2004 and 
April 2006 VCAA letters and his claim was readjudicated in 
the May 2006 SSOC, after he was provided with the opportunity 
to submit evidence and argument in support of his claim and 
to respond to the VA notice.  Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the veteran in proceeding to consider his claim on the 
merits.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
The veteran's claim of entitlement to service connection is 
being denied based on elements (2), current disability, and 
(3), connection between the veteran's service and the claimed 
disability.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to that crucial element.  

With respect to elements (4) and (5), the veteran was 
provided notice as to degree of disability and effective date 
in statements from the AMC attached to the SSOCs dated May 3, 
2006 and June 23, 2006.  The May 2006 and June 2006 
statements detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The veteran 
was also advised in the statements as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  With respect to effective date, the May 2006 
and June 2006 statements instructed the veteran that two 
factors were relevant in determining effective dates: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the statements as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the veteran may not 
have submitted and reports of treatment while attending 
training in the Guard or Reserve.  

In any event, elements (4) and (5) are rendered moot via the 
RO's denial of the veteran's claim for entitlement to service 
connection for head injury residuals.  In other words, any 
lack advisement as to those two elements is meaningless, 
because a disability rating and effective date were not 
assigned for either claim. 

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Additionally, there is no prejudice 
to the veteran concerning the timing of this notice, as the 
veteran's representative indicated in a June 2006 statement 
that he had no additional evidence to submit.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) [when the Board addresses in a 
decision a question that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice and opportunity to respond and, if not, whether the 
claimant will be prejudiced thereby].

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the RO has obtained reports of VA and private 
treatment of the veteran.  Additionally, the AMC obtained a 
VA neurological examination pursuant to the Board's March 
2006 remand instructions, the results of which will be 
discussed below.  The report of the neurological examination 
reflects that the examiner recorded the veteran's past 
medical history, noted his current complaints, conducted 
appropriate neurological testing and rendered appropriate 
diagnoses and opinions.  
 
Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction above, the veteran presented 
personal testimony to the undersigned Veterans Law Judge via 
video teleconferencing in January 2006.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue of entitlement to service connection 
for head injury residuals, to include a seizure disorder.

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  

Analysis

The veteran seeks entitlement to service connection for 
residuals of a documented in-service head injury.  As a 
practical matter, such residuals are limited to a claimed 
seizure disorder.  As noted elsewhere in this decision, 
service connection has been granted for a laceration scar 
arising from the incident in which the veteran was hit by a 
fan blade in service.  The veteran has identified no other 
residuals aside form a seizure, and the evidence of record 
does not suggest that any other residuals exist.

As detailed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

With respect to Hickson element (1), current disability, 
there is no medical evidence which supports a conclusion that 
a seizure disorder currently exists.  Private medical records 
which are currently associated with the claims folder 
indicate that the veteran suffered a seizure in March 2002 
and was diagnosed with a seizure disorder.  However, that 
appears to have been the only seizure experienced by the 
veteran; that is, he has not had any seizures before or 
since.  To clarify the matter of whether the veteran has a 
seizure disorder, as opposed to one isolated episode 
unassociated with a chronic disability, the Board remanded 
this case for a VA examination and asked for confirmation 
that the veteran currently had a seizure disorder or any 
other head injury residuals.  

The April 2006 VA examiner noted that MRI studies immediately 
following the veteran's sole seizure in March 2002 and 
subsequently in June 2002 were normal, and CT scan of the 
brain which was done in connection with the April 2006 VA 
examination was normal.  The final diagnosis was "history of 
seizure with normal examination.  Note:  no history of any 
recent seizures after one episode of seizure in 2002."  This 
diagnosis does not indicate the presence of a seizure 
disorder at the time of the examination.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999) [service connection may not 
be granted for a diagnosis of a disability by history].

There is of record no other medical evidence which supports 
that the veteran has a current seizure disorder.  There is a 
private record dated in March 2002 that notes "seizure 
disorder, unknown etiology."  However, this diagnosis 
appears to have been provisional, as it was given prior to 
any MRIs, which as detailed above were normal.  The diagnosis 
of seizure disorder has not been subsequently replicated.  

The veteran has been accorded ample opportunity to present 
medical evidence in support of his claim; he has failed to do 
so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].

To the extent that the veteran himself believes that current 
seizure disorder or head injury residuals exist, it is now 
well established that lay persons without medical training, 
such as the veteran, are not competent to comment on medical 
matters such as diagnosis, date of onset or cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-
5 (1992) see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
in support of the veteran's seizure disorder claim by him are 
not competent medical evidence and do not serve to establish 
the existence of a current disability.  

In the absence of any diagnosed seizure disability, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Accordingly, Hickson 
element (1) has not been met for the head injury residuals 
claim, to include a seizure disorder, and it fails on this 
basis alone.

For the sake of completeness, the Board will discuss the 
remaining two Hickson elements.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

With respect to Hickson element (2), service medical records 
indicate the veteran's head was severely lacerated by a fan 
in Vietnam in 1969, requiring 14 stitches.  Based on this in-
service head injury, the RO awarded the veteran service 
connection for a scar on his forehead in a January 1972 
rating decision.  Based on this record, there is ample proof 
of an in-service head injury.  Accordingly, the Board finds 
that Hickson element (2) has been met for the claim.  

With respect to Hickson element (3), medical nexus, in the 
absence of a seizure disability, it follows that or medical 
nexus, is necessarily lacking also.  

Of record is a statement dated in January 2004 from D.S.C., 
M.D. which notes: "the only known head injury in this 
patient was the strike on the head that resulted in a short 
period of unconsciousness and a mild concussion (this is 
reported to have occurred while he was in Vietnam serving in 
the Army).  This is as likely a source for his seizure locus 
as idiopathic and in my opinion is more so."  
["Idiopathic" means of unknown causation.] 

However, Dr. D.S.C. was rendering an opinion as to the 
veteran's 2002 seizure; he has not indicated the veteran has 
a current disability and as detailed above the medical 
evidence shows otherwise.

Moreover, there are two opinions of record which indicate 
that there is no nexus between the veteran's one seizure and 
his military service: the report of a May 2003 VA examination 
in which the veteran's past medical history was described as 
"non contributory" with respect to the seizure; and the 
April 2006 VA examiner's opinion, which stated that the 
veteran's prior seizure disorder "less likely due to the 
laceration to [the] right forehead sustained while he was in 
service.  The diagnosis of seizure disorder was of unknown 
etiology."  

Accordingly, there is no competent medical opinion of records 
which relates current head injury residuals, to include a 
seizure disorder, to the veteran's military service.

To the extent that the veteran himself contends that a 
medical relationship exists between his claimed head 
injury/seizure problems and his military service, his lay 
opinion is entitled to no weight of probative value.  See 
Espiritu, supra.  Any such statement offered in support of 
the veteran's claim by him does not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
also Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the veteran's claim fails on this basis also.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for entitlement to service connection 
for head injury residuals, to include a seizure disorder, as 
Hickson elements (1) and (3) have not been me.  The benefit 
sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for head injury residuals, 
to include a seizure disorder, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


